Cite as 2022 Ark. 41
                    SUPREME COURT OF ARKANSAS
                                                Opinion Delivered: February   17, 2022
 IN RE SUPREME COURT
 COMMITTEE ON AUTOMATION




                                        PER CURIAM

       Honorable Christopher Morledge, Circuit Judge, of Forrest City, is appointed to the

Arkansas Supreme Court Committee on Automation for a three-year term to expire on

October 31, 2023.

       The court expresses its gratitude to Honorable Mark Leverett, District Judge, of Little

Rock, for his years of valuable service to this committee.